 
Exhibit 10.1
 
SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT
 
THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Agreement”) is
entered into as of July 24, 2009, by and between SILICON VALLEY BANK (“Bank”)
and POKERTEK, INC., a North Carolina corporation (“Borrower”), with its
principal place of business at 1150 Crews Road, Suite F, Matthews, North
Carolina 28105.
 
Recitals
 
A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of July 25, 2008 (as the same has and may continue to be from time to
time further amended, modified, supplemented or restated, the “Loan Agreement”).
 
B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.
 
C. Borrower has requested that Bank (i) extend the Maturity Date, (ii) reduce
the Facility Amount, and (iii) amend certain other provisions of the Loan
Agreement.
 
D. Although Bank is under no obligation to do so, Bank is willing to amend
certain provisions of the Loan Agreement, all on the terms and conditions set
forth in this Agreement, so long as Borrower complies with the terms, covenants
and conditions set forth in this Agreement in a timely manner.
 
Agreement
 
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1. Definitions.  Capitalized terms used but not defined in this Agreement,
including its preamble and recitals, shall have the meanings given to them in
the Loan Agreement.
 
2. Amendments to Loan Agreement.
 
2.1 Section 2.1.1 (Financing of Accounts).  Section 2.1.1(b) of the Loan
Agreement is hereby amended by deleting it in its entirety and replacing it with
the following:
 
(b) Maximum Advances.  The aggregate face amount of all Financed Receivables
outstanding at any time may not exceed the Facility Amount.  The aggregate
amount of all Canadian Account Advances outstanding at any time may not exceed
Canadian Facility Amount.  The sum of the aggregate amount of all Advances and
Exim Advances outstanding at any time may not exceed the Facility Limit.
 
 
 

--------------------------------------------------------------------------------

 
 
2.2 Section 2.2.7 (Unused Commitment Fee).  Section 2.2.7 of the Loan Agreement
is hereby is hereby amended by deleting it in its entirety and replacing it with
the following:
 
2.2.7. Unused Commitment Fee.  Borrower shall pay to Bank a fee (the “Unused
Commitment Fee”), payable quarterly, in arrears, on a calendar year basis, in an
amount equal to .50% per annum of the average unused portion of the Total
Commitment Amount, as determined by Bank.  Borrower shall not be entitled to any
credit, rebate, or repayment of any of the Unused Commitment Fee previously
earned by Bank pursuant to this Section notwithstanding any termination of this
Agreement or the suspension or termination of Bank’s obligation to make loans
and advances hereunder.
 
2.3 Section 13 (Definitions).
 
(a) The following terms and their respective definitions as set forth in Section
13.1 of the Loan Agreement are hereby deleted in their entirety and replaced in
alphabetical order with the following:
 
“Adjusted Quick Ratio” is the ratio of (i) Quick Assets to (ii) Current
Liabilities, minus the current portion of (a) Deferred Revenue and (b) the
Shareholder Loan.


“Facility Amount” is One Million Five Hundred Sixty-Two Thousand Dollars
($1,562,000).


“Maturity Date” is July 23, 2010.


“Total Commitment Amount” is Two Million Nine Hundred Fifty Thousand Eight
Hundred Dollars ($2,950,800)


(b) Section 13.1 of the Loan Agreement is hereby amended by adding clauses (s)
and (t) immediately after clause (r) of the definition of Eligible Accounts in
Section 13.1 of the Loan Agreement as follows:
 
(s) Accounts owing from an Account Debtor for maintenance service contracts,
unless Borrower maintains at all times, to be tested as of the last day of each
month, an Adjusted Quick Ratio of greater than 1.50 to 1.00; and


(t) Accounts owing from an Account Debtor that represent lease payment
obligations under lease agreements that are not considered to be license
agreements.


(c) The following terms and their respective definitions are hereby added in
alphabetical order to Section 13.1 of the Loan Agreement:
 
“Canadian Facility Amount” is Five Hundred Thousand Dollars ($500,000).


“Exim Advances” means an advance under the Exim Loan Agreement.
 
 
2

--------------------------------------------------------------------------------

 


“Facility Limit” is Two Million Five Hundred Thousand Dollars ($2,500,000).


2.4 UBS Accounts.  The defined terms “UBS Debt” and “UBS Securities Account” and
their respective definitions as set forth in Section 13.1 of the Loan Agreement
are hereby deleted in their entirety and all occurrences of and references to
such terms in the Loan Agreement are hereby deleted in their entirety and from
and after the date hereof shall be of no further force and effect under the Loan
Agreement.
 
2.5 Compliance Certificate.  Exhibit B of the Loan Agreement is replaced in its
entirety with Exhibit A attached hereto.  From and after the date of this
Amendment, all references in the Loan Agreement, to the Compliance Certificate
shall be deemed to refer to Exhibit A attached hereto.
 
3. Limitation of Amendments.
 
3.1 The amendments set forth in Section 2 above are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.
 
3.2 This Agreement shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.
 
4. Representations and Warranties.  To induce Bank to enter into this Agreement,
Borrower hereby represents and warrants to Bank as follows:
 
4.1 Immediately after giving effect to this Agreement (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;
 
4.2 Borrower has the power and authority to execute and deliver this Agreement
and to perform its obligations under the Loan Agreement, as amended by this
Agreement;
 
4.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;
 
4.4 The execution and delivery by Borrower of this Agreement and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Agreement, have been duly authorized;
 
 
3

--------------------------------------------------------------------------------

 
 
4.5 The execution and delivery by Borrower of this Agreement and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Agreement, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;
 
4.6 The execution and delivery by Borrower of this Agreement and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Agreement, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and
 
4.7 This Agreement has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
 
5. Counterparts.  This Agreement may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
 
6. Effectiveness.  This Agreement shall be deemed effective upon (a) the due
execution and delivery to Bank of this Agreement by each party hereto, (b) the
due execution and delivery to Bank of that certain Second Amendment to
Export-Import Bank Loan and Security Agreement, dated as of the date hereof, by
each party hereto, (c) the due execution and delivery to Bank of that certain
Export-Import Bank Borrower Agreement, dated as of the date hereof, by each
party hereto, (d) Borrower’s payment of an amendment and extension fee in an
amount equal to Fifteen Thousand Seven Hundred Fifty Dollars ($15,750) and
(e) payment of Bank’s legal fees and expenses in connection with the negotiation
and preparation of this Agreement.
 
[Signature Page Follows.]
 
 
4

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.
 
 
BANK
                           
SILICON VALLEY BANK
                            By:
 
   
 
   
Name:
   
 
   
Title: 
   
 
 

 
BORROWER
                           
POKERTEK, INC.
                            By:
 
   
 
   
Name:
   
 
   
Title: 
   
 
 

 
[Signature Page to Second Amendment to Loan and Security Agreement]
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
EXHIBIT B
 
[svb.jpg]
 
SPECIALTY FINANCE DIVISION
Compliance Certificate


I, an authorized officer of PokerTek, Inc. (“Borrower”) certify under the Loan
and Security Agreement (the “Agreement”) between Borrower and Silicon Valley
Bank (“Bank”) as follows (all capitalized terms used herein shall have the
meaning set forth in the Agreement):
 
Borrower represents and warrants for each Financed Receivable:
 
Each Financed Receivable is an Eligible Account.
 
Borrower is the owner with legal right to sell, transfer, assign and encumber
such Financed Receivable;
 
The correct amount is on the Invoice Transmittal and is not disputed;
 
Payment is not contingent on any obligation or contract and Borrower has
fulfilled all its obligations as of the Invoice Transmittal date;
 
Each Financed Receivable is based on an actual sale and delivery of goods and/or
services rendered, is due to Borrower,  is not past due or in default, has not
been previously sold, assigned, transferred, or pledged and is free of any
liens, security interests and encumbrances other than Permitted Liens;
 
There are no defenses, offsets, counterclaims or agreements for which the
Account Debtor may claim any deduction or discount;
 
It reasonably believes no Account Debtor is insolvent or subject to any
Insolvency Proceedings;
 
It has not filed or had filed against it Insolvency Proceedings and does not
anticipate any filing;
 
Bank has the right to endorse and/ or require Borrower to endorse all payments
received on Financed Receivables and all proceeds of Collateral.
 
No representation, warranty or other statement of Borrower in any certificate or
written statement given to Bank contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statement contained in
the certificates or statement not misleading.
 
[Signature Page to Second Amendment to Loan and Security Agreement]
 
 

--------------------------------------------------------------------------------

 
 
Additionally, Borrower represents and warrants as follows:
 
Borrower and each Subsidiary is duly existing and in good standing in its state
of formation and qualified and licensed to do business in, and in good standing
in, any state in which the conduct of its business or its ownership of property
requires that it be qualified except where the failure to do so could not
reasonably be expected to cause a Material Adverse Change.  The execution,
delivery and performance of the Loan Documents have been duly authorized, and do
not conflict with Borrower’s organizational documents, nor constitute an event
of default under any material agreement by which Borrower is bound.  Borrower is
not in default under any agreement to which or by which it is bound in which the
default could reasonably be expected to cause a Material Adverse Change.
 
Borrower has good title to the Collateral, free of Liens except Permitted
Liens.  All inventory is in all material respects of good and marketable
quality, free from material defects.
 
Borrower is not an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act of 1940, as
amended.  Neither Borrower nor any of its Subsidiaries is a “holding company” or
an “affiliate” of a “holding company” or a “subsidiary company” of a “holding
company” as each term is defined and used in the Public Utility Holding Company
Act of 2005.  Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors).  Borrower has complied in all material respects
with the Federal Fair Labor Standards Act.  Borrower has not violated any laws,
ordinances or rules, the violation of which could reasonably be expected to
cause a Material Adverse Change.  None of Borrower’s or any Subsidiary’s
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally.  Borrower
and each Subsidiary has timely filed all required tax returns and paid, or made
adequate provision to pay, all material taxes, except those being contested in
good faith with adequate reserves under GAAP.  Borrower and each Subsidiary has
obtained all consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all government authorities that are
necessary to continue its business as currently conducted except where the
failure to obtain or make such consents, declarations, notices or filings would
not reasonably be expected to cause a Material Adverse Change.
 
All representations and warranties in the Agreement are true and correct in all
material respects on this date, and Borrower represents that there is no
existing Event of Default.


Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
 
Required
 
Complies
         
Monthly financial statements with Compliance Certificate
 
Monthly within 30 days
 
Yes  No
Annual financial statement (CPA Audited) + CC
 
FYE within 90 days
 
Yes  No
10-Q, 10-K and 8-K
 
Within 5 days after filing with SEC
 
Yes  No
Deferred Revenue report
 
Monthly within 30 days
 
Yes  No
A/R & A/P Agings
 
Monthly within 20 days
 
Yes  No
Invoices equal to or greater than 10% of EXIM Eligible Foreign Accounts
 
Quarterly within 30 days
 
Yes  No
Board Projections
 
Annual within 5 days of approval
 
Yes  No

 
 
2

--------------------------------------------------------------------------------

 
 
Financial Covenants
 
Required
 
Actual
 
Complies
Maintain at all times, to be tested as of the last day of each month, commencing
with the month ended July 31, 2009:
           
Adjusted Quick Ratio
 
1.00 to 1.00
 
___ to ___
 
Yes  No
             
Eligibility for Maintenance Billings
           
Maintain at all times, to be tested as of the last day of each month, commencing
with the month ended July 31, 2009:
           
Adjusted Quick Ratio of greater than:
 
1.50 to 1.00
 
___ to ___
 
Yes  No

 
Sincerely,
 
POEKERTEK, INC.
         Signature           Title      
 
  Date      

 
 
 
3

--------------------------------------------------------------------------------

 
 
 